MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	197	
Docket:	      Yor-17-128	
Submitted	
  On	Briefs:	 September	27,	2017	
Decided:	     October	5,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                  IN	RE	BRAXTON	M.	
                                          	
	
PER	CURIAM	

	      [¶1]		The	parents	of	Braxton	M.	appeal	from	a	judgment	of	the	District	

Court	 (Biddeford,	 Foster,	 J.)	 terminating	 their	 parental	 rights	 to	 Braxton	

pursuant	 to	 22	 M.R.S.	 §	 4055	 (1)(A)(1)(a)	 and	 (B)(2)(a),	 (b)(i)-(ii),	 (iv)	

(2016).	 	 The	 father	 challenges	 the	 sufficiency	 of	 the	 evidence	 to	 support	 the	

trial	court’s	finding	of	parental	unfitness.		Counsel	for	the	mother	filed	a	brief	

indicating	that	there	are	no	arguable	issues	with	merit	in	this	appeal	and,	by	

order	 dated	 May	22,	 2017,	 we	 afforded	 the	 mother	 the	 opportunity	 to	 file	 a	

supplemental	 brief.	 	 The	 mother	 did	 not	 file	 any	 supplemental	 materials.		

Because	 the	 evidence	 supports	 the	 court’s	 findings	 and	 discretionary	

determinations,	we	affirm	the	judgment.	

	      [¶2]	 	 Based	 on	 competent	 evidence	 in	 the	 record,	 the	 court	 found,	 by	

clear	 and	 convincing	 evidence,	 that	 the	 parents	 were	 unable	 to	 protect	 the	

child	 from	 jeopardy	 or	 take	 responsibility	 for	 the	 child	 within	 a	 time	
2	

reasonably	calculated	to	meet	his	needs,	that	they	had	failed	to	make	a	good	

faith	effort	to	rehabilitate	and	reunify	with	the	child,	and	that	termination	of	

their	 parental	 rights	 is	 in	 the	 child’s	 best	 interest.	 	 See	 22	 M.R.S.	

§	4055(1)(B)(2)(a),	 (b)(i)-(ii),	 (iv);	 In	 re	 Robert	 S.,	 2009	 ME	 18,	 ¶	 15,	

966	A.2d	894.		The	court	based	this	determination	on	the	following	findings	of	

fact.	

         [¶3]	 	 “[The	 father]	 was	 charged	 with	 Domestic	 Violence	 Assault;	 the	

victim	 was	 [the	 mother].	 	 The	 incident	 had	 occurred	 in	 the	 presence	 of	 [the	

child].”	 	 The	 mother	 “detailed	 a	 series	 of	 incidents	 during	 which	 [the	 father]	

verbally	and/or	physically	assaulted	her,	including	a	claim	that	he	attempted	

to	choke	her	on	one	occasion	prior	to	the	Department’s	involvement.”	

         [¶4]	 	 There	 were	 also	 “several	 reports	 made	 to	 the	 Department	 which	

alleged	[the	mother]	had	begun	a	relationship	with	[a	sex	offender]	.	.	.	.	The	

concern	 was	 that	 [the	 mother]	 was	 allowing	 [the	 child]	 to	 have	 contact	 with	

[the	sex	offender].”	

         As	to	[the	sex	offender],	[the	mother]	explained	that	it	had	taken	
         some	time	to	extricate	herself	from	the	relationship	she	had	with	
         [the	sex	offender],	one	that	she	described	as	abusive	and	marked	
         by	constant	fighting.		Yet	it	is	clear	that	[the	mother]	continued	to	
         be	involved	with	[the	sex	offender]	through	the	summer	of	2016,	
         over	a	year	after	she	was	told	of	[the	sex	offender’s]	history.	
         	
                                                                                          3	

	      [¶5]	 	 The	 court	 also	 found	 that	 neither	 parent	 has	 engaged	 in	 services	

needed	 to	 ameliorate	 jeopardy	 to	 the	 child	 or	 as	 required	 by	 their	

reunification	 plans.	 	 “Throughout	 the	 fall	 of	 2015	 and	 the	 first	 half	 of	 2016,	

neither	parent	was	very	active	in	reunification	services.”	

       [The	 mother]	 rejects	 the	 proposition	 that	 she	 has	 a	 substance	
       abuse	problem	that	has	affected	her	ability	to	raise	her	child.		At	
       trial,	 she	 indicated	 she	 would	 “definitely	 consider”	 stopping	 her	
       use	 of	 marijuana	 if	 [the	 child]	 was	 placed	 with	 her.	 	 The	
       implication	is	that	she	does	not	see	the	need	to	stop	for	her	own	
       individual	benefit.		Yet	substance	abuse	is	one	of	the	factors	cited	
       by	 the	 Court	 in	 the	 Jeopardy	 Order	 of	 August	 7,	 2015.	 	 Since	 the	
       entry	of	that	order,	[the	mother]	has	continued	to	use	marijuana	
       on	a	regular	basis,	continued	to	drink	alcohol,	and	tested	positive	
       for	cocaine	and	benzodiazepines	in	August	of	2016.		Her	use	has	
       been	 implicated	 in	 a	 traffic	 accident,	 resulted	 in	 a	 civil	
       adjudication	and	fine	for	the	use	of	alcohol	as	a	minor,	and	been	
       an	element	in	altercations	with	[the	father].		She	has	not	yet	begun	
       treatment	for	substance	abuse.	
       	
       [The	 father]	 shows	 a	 disconcerting	 tendency	 to	 minimize	 or	
       rationalize	 his	 behavior.	 	 One	 example	 is	 the	 incident	 of	
       November	of	2015,	which	resulted	in	his	arrest	for	assault	and	for	
       which	 he	 currently	 is	 on	 a	 Deferred	 Disposition.	 	 [The	 father]	
       characterized	 the	 incident	 as	 one	 of	 self-defense,	 explaining	 that	
       [the	 mother]	 had	 not	 been	 willing	 to	 leave	 their	 apartment	 and	
       had	struck	him	before	he	physically	removed	her.		He	declined	to	
       classify	it	as	domestic	violence,	explaining	he	had	not	intended	to	
       harm	 [the	 mother].	 	 Similarly,	 he	 acknowledged	 he	 had	 been	
       angry	 in	 June	2016	 when	 he	 had	 thrown	 a	 drink	 in	 the	 car	 in	
       which	 [the	 mother]	 had	 been	 riding.	 	 [The	 father]	 agreed	 that	
       “technically”	 that	 constituted	 offensive	 physical	 contact.		
       However,	 he	 continued,	 it	 had	 not	 been	 intentional	 but	 rather	 a	
       violent	 outburst.	 	 Those	 characterizations	 are	 at	 odds	 with	 the	
4	

       textbook	 recitation	 by	 [the	 father]	 of	 what	 constitutes	 domestic	
       violence.	
       	
       [¶6]	 	 Although,	 “after	 an	 inconsistent	 start	 [the	 father]	 had	 begun	

attending	 weekly	 group	 meetings	 at	 Violence	 No	 More[,]”	 he	 has	 not	 fully	

engaged	 in	 the	 services	 required	 by	 the	 reunification	 plan	 and	 needed	 to	

ameliorate	jeopardy.	

       [¶7]	 	 Finally,	 the	 child	 “has	 been	 in	 at	 least	 four	 placements	 since	 the	

Department	 became	 involved	 with	 his	 family	 in	 the	 spring	 of	 2015.”	 	 “[The	

maternal	 great	 Aunt]	 has	 made	 a	 positive	 connection	 with	 [the	 child]	 and	 is	

ready	to	provide	a	permanent	home	for	him	in	a	manner	that	suits	his	needs.		

The	sooner	that	can	be	accomplished,	the	better	for	[the	child].”	

       [¶8]		These	findings	are	sufficient	to	support	the	court’s	determinations	

that	 the	 parents	 are	 unable	 to	 protect	 the	 child	 from	 jeopardy	 or	 take	

responsibility	 for	 the	 child	 within	 a	 time	 reasonably	 calculated	 to	 meet	 his	

needs,	 that	 they	 had	 failed	 to	 make	 a	 good	 faith	 effort	 to	 rehabilitate	 and	

reunify	 with	 the	 child,	 and	 that	 termination	 of	 their	 parental	 rights	 is	 in	 the	

child’s	 best	 interest.	 	 See	 22	 M.R.S.	 §	 4055(1)(B)(2)(a),	 (b)(i)-(ii)	 &	 (iv);	

In	re	Bradyn	B.,	2017	ME	168,	¶	6,	---	A.3d	---.		Accordingly,	the	trial	court	did	

not	 err	 or	 abuse	 its	 discretion	 when	 it	 determined	 that	 that	 the	 parents	 are	

unfit	and	that	termination	of	their	parental	rights	is	in	the	child’s	best	interest.		
                                                                                 5	

See	id.;	see	also	In	re	K.M.,	2015	ME	79,	¶	9,	118	A.3d	812	(“Where	the	court	

finds	multiple	bases	for	unfitness,	we	will	affirm	if	any	one	of	the	alternative	

bases	is	supported	by	clear	and	convincing	evidence.”).	

	        The	entry	is:	

                            Judgment	affirmed.	

	     	      	      	     	    	
	
Amy	McNally,	Esq.,	Woodman	Edmands	Danylik	Austin	Smith	&	Jacques,	P.A.,	
Biddeford,	for	appellant	father	
	
Pamela	S.	Holmes,	Esq.,	Holmes	Legal	Group,	LLC,	Wells,	for	appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Biddeford	District	Court	docket	number	PC-2015-38	
FOR	CLERK	REFERENCE	ONLY